DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/22 has been entered.

Response to Arguments
Applicant’s arguments titled Remarks of 11/21/2022 with respect to the 35 U.S.C. § 103 rejections of claim(s) 1-3 and 5-15 on pages 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a traveling state calculation section configured to calculate… a target detection section configured to detect… a target state calculation section configured to calculate … a lateral moving object determination section configured to determine… a collision determination section configured to determine… a collision avoidance control section configured to automatically control…” in Claim 1
“the collision avoidance control section calculates” in Claim 2
“…collision avoidance control section is configured to… calculate… determines… determined” in Claim 3
“…collision avoidance control section has determined…” in Claim 5
“…target state calculation section cannot calculate…estimates” in Claim 6
 “…collision avoidance control section is configured to: set…and set…” in Claim 8
“…collision avoidance control section calculates…” in Claim 9
“…collision avoidance control section changes…” in Claim 10
“…collision avoidance control section sets…” in Claim 11
“…collision avoidance control section is configured to:… calculate …calculate…” in Claim 16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations are as follows: 
Page 5 Lines 10-13: “The ECU 20, as a program which is executed by the CPU, includes a travelling state calculation section 21, a target detection section 23, a target state calculation section 24, a lateral moving object determination section 25, a collision determination section 27 and the collision avoidance control section 28.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6. 	Claims 1-2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida (US 2014/0163859; already of record), in view of Sasabuchi (US 2015/0307093; already of record), further in view of Akiyama et al. (US 2017/0158127, hereinafter Akiyama).

Regarding claim 1, Tsuchida discloses:
A collision avoidance apparatus (Abstract) comprising: 
a traveling state calculation section (Paragraphs [0024], i.e. ECU) configured to calculate a traveling state which includes… and a moving velocity of an own vehicle (Paragraph [0025], i.e. “receives a signal indicating a running speed of the own vehicle detected by the vehicle speed sensor 13 and calculates a velocity of the object based on the above-described relative speed and the running speed of the own vehicle”);
a target detection section (Paragraphs [0024], i.e. ECU) configured to detect a target ahead of the own vehicle (Paragraph [0023]) ;
…
a lateral moving object determination section (Paragraph [0024], i.e. ECU) configured to determine whether the target is a lateral moving object moving in a direction orthogonal to the moving direction of the own vehicle (Paragraphs [0033] and [0039]-[0040]);
a collision determination section (Paragraph [0024], i.e. ECU) configured to determine whether the own vehicle will collide with the lateral moving object when the lateral moving object determination section has determined that the target is the lateral moving object (Paragraphs [0033] and [0039]-[0040]); and
a collision avoidance control section (Paragraph [0024], i.e. ECU) configured to automatically control brakes of the own vehicle (Paragraph [0032] and Fig. 1: Judgement Unit-17, Avoidance Operation Unit-18 - Judgement Unit determines that vehicle will collide with object. Avoidance Operation Unit which contains brake controls, will control the brakes of the vehicle.) …
…
Tsuchida does not disclose:
…
…configured to calculate a traveling state which includes a moving direction…
…
a target state calculation section configured to calculate a state of the target detected by the target detection section which includes a moving direction of the target, a size of the target, a moving velocity of the target, and a position of the target relative to a position of the own vehicle; 
…
…such that a velocity of the own vehicle is to be a predetermined deceleration in set when the collision determination section has determined that the own vehicle will collide with the lateral moving object,
wherein the collision determination section is configured to:
calculate a passing-through period of the lateral moving object, which is a period elapsing from a present time to a time in which a rear end of the lateral moving object passes through an own vehicle course, which is a moving course of the own vehicle;
calculate a reaching period of the own vehicle, which is a period elapsing from the present time to a time in which the own vehicle reaches a lateral moving object course, which is a moving course of the lateral moving object,
calculate a reaching period of the lateral moving object, which is a period elapsing from the present time to a time in which the lateral moving object reaches the own vehicle course;
calculate a passing-through period of the own vehicle, which is a period elapsing from a present time to a time in which the own vehicle passes through the lateral moving object course;
determine whether the passing-through period of the own vehicle is less than or equal to the reaching period of the lateral moving object;
determine whether the passing-through period of the lateral moving object is less than or equal to the reaching period of the own vehicle; and
in response to determining that both (i) the passing-through period of the own vehicle is not less than or equal to the reaching period of the lateral moving object, and (ii) the passing-through period of the lateral moving object is not less than or equal to the reaching period of the own vehicle, calculate an operation timing of the brakes of the own vehicle to avoid collision with the lateral moving object, wherein the brakes of the own vehicle are operated at the operation timing.

	However in the same field of endeavor, Sasabuchi teaches a collision avoidance assist apparatus (Abstract) and more specifically:
…
…configured to calculate a traveling state which includes a moving direction (Fig. 4 Element C11; Paragraphs [0035] and [0041])…
…
a target state calculation section configured to calculate a state of the target detected by the target detection section which includes a moving direction of the target, a size of the target, a moving velocity of the target, and a position of the target relative to a position of the own vehicle (Fig. 4 Elements h1 and h2; Paragraphs [0032], [0042]-[0045], and [0050]-[0056], i.e. predicting a collision with a laterally moving object based on its speed, relative position, direction, and size, i.e. h1 to h2); 
…
…such that a velocity of the own vehicle is to be a predetermined deceleration in set when the collision determination section has determined that the own vehicle will collide with the lateral moving object (Paragraph [0048] and [0065], i.e. automatically control a braking force to stop the vehicle in case of collision predicted, i.e. a predetermined acceleration required to stop the vehicle),
wherein the collision determination section is configured to:
calculate a passing-through period of the lateral moving object, which is a period elapsing from a present time to a time in which a rear end of the lateral moving object passes through an own vehicle course, which is a moving course of the own vehicle (Fig. 4 and Fig. 5; Paragraphs [0007]-[0008], [0050], and [0057]-[0066], i.e. when h1 goes from y1 to y2);
calculate a reaching period of the own vehicle, which is a period elapsing from the present time to a time in which the own vehicle reaches a lateral moving object course, which is a moving course of the lateral moving object vehicle (Fig. 4 and Fig. 5; Paragraphs [0007]-[0008], [0050], and [0057]-[0066], i.e. when M goes to h1),
calculate a reaching period of the lateral moving object, which is a period elapsing from the present time to a time in which the lateral moving object reaches the own vehicle course (Fig. 4 and Fig. 5; Paragraphs [0007]-[0008], [0050], and [0057]-[0066], i.e. when h2 goes to y1);
calculate a passing-through [plurality of time points at a passing through location] of the own vehicle (Fig. 4a and Fig. 5; Paragraphs [0007]-[0008], [0050], and [0057]-[0066], i.e. calculating a passing through distance at a plurality of time points), …;
determine whether the passing-through [plurality of time points at a passing through location] of the own vehicle is less than or equal to the reaching period of the lateral moving object (Fig. 4a and Fig. 5; Paragraphs [0007]-[0008], [0050], and [0057]-[0066], i.e. determining if a lateral moving object crosses paths with a vehicle);
determine whether the passing-through period of the lateral moving object is less than or equal to the reaching period of the own vehicle (Fig. 4a and Fig. 5; Paragraphs [0007]-[0008], [0050], and [0057]-[0066], i.e. determining if a lateral moving object crosses paths with a vehicle); and
in response to determining that both (i) the passing-through [plurality of time points at a passing through location] of the own vehicle is not less than or equal to the reaching period of the lateral moving object, and (ii) the passing-through period of the lateral moving object is not less than or equal to the reaching period of the own vehicle, calculate an operation timing of the brakes of the own vehicle to avoid collision with the lateral moving object (Fig. 4a and Fig. 5; Paragraphs [0007]-[0008], [0050], and [0057]-[0066], i.e. determining if a lateral moving object crosses paths with a vehicle), 
wherein the brakes of the own vehicle are operated at the operation timing (Fig. 4a and Fig. 5; Paragraphs [0007]-[0008], [0050], and [0057]-[0066], i.e. braking a vehicle if the lateral moving object crosses paths with the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Tsuchida to incorporate the teachings of …configured to calculate a traveling state which includes a moving direction …a target state calculation section configured to calculate a state of the target detected by the target detection section which includes a moving direction of the target, a size of the target, a moving velocity of the target, and a position of the target relative to a position of the own vehicle; …such that a velocity of the own vehicle is to be a predetermined deceleration in set when the collision determination section has determined that the own vehicle will collide with the lateral moving object, wherein the collision determination section is configured to: calculate a passing-through period of the lateral moving object, which is a period elapsing from a present time to a time in which a rear end of the lateral moving object passes through an own vehicle course, which is a moving course of the own vehicle; calculate a reaching period of the own vehicle, which is a period elapsing from the present time to a time in which the own vehicle reaches a lateral moving object course, which is a moving course of the lateral moving object vehicle, calculate a reaching period of the lateral moving object, which is a period elapsing from the present time to a time in which the lateral moving object reaches the own vehicle course; calculate a passing-through [plurality of time points at a passing through location] of the own vehicle, …; determine whether the passing-through [plurality of time points at a passing through location] of the own vehicle is less than or equal to the reaching period of the lateral moving object; determine whether the passing-through period of the lateral moving object is less than or equal to the reaching period of the own; and in response to determining that both (i) the passing-through [plurality of time points at a passing through location] of the own vehicle is not less than or equal to the reaching period of the lateral moving object, and (ii) the passing-through period of the lateral moving object is not less than or equal to the reaching period of the own vehicle, calculate an operation timing of the brakes of the own vehicle to avoid collision with the lateral moving object, wherein the brakes of the own vehicle are operated at the operation timing, as taught by Sasabuchi. Doing so would assist in avoiding a collision, as recognized by Sasabuchi (Paragraphs [0006]-[0007]). 

The combination of Tsuchida and Sasabuchi does not teach:
…
wherein the collision determination section is configured to:
…
calculate a passing-through period of the lateral moving object, which is a period elapsing from a present time to a time in which a rear end of the lateral moving object passes through an own vehicle course, which is a moving course of the own vehicle;
determine whether the passing-through period of the own vehicle is less than or equal to the reaching period of the lateral moving object;
…
in response to determining that both (i) the passing-through period of the own vehicle is not less than or equal to the reaching period of the lateral moving object, and (ii) the passing-through period of the lateral moving object is not less than or equal to the reaching period of the own vehicle, calculate an operation timing of the brakes of the own vehicle to avoid collision with the lateral moving object, 
…
However in the same field of endeavor, Akiyama teaches a driving support device for alerting a driver when an object, e.g., another vehicle is approaching so as to cross a travel path of an own vehicle (Paragraph [0002]) and more specifically:
…
wherein the collision determination section is configured to:
…
calculate a passing-through period of the lateral moving object, which is a period elapsing from a present time to a time in which a rear end of the lateral moving object passes through an own vehicle course, which is a moving course of the own vehicle (Fig. 5; Paragraphs [0055]-[0060], [0062]-[0063], and [0069], i.e. Tref is calculated for the vehicle to compare to the Tx calculation);
determine whether the passing-through period of the own vehicle is less than or equal to the reaching period of the lateral moving object (Fig. 5; Paragraphs [0055]-[0060], [0062]-[0063], and [0069], i.e. Akiyama teaches the passing-through period of the own vehicle. Sasabuchi above teaches the determine… limitation);
…
in response to determining that both (i) the passing-through period of the own vehicle is not less than or equal to the reaching period of the lateral moving object, and (ii) the passing-through period of the lateral moving object is not less than or equal to the reaching period of the own vehicle, calculate an operation timing of the brakes of the own vehicle to avoid collision with the lateral moving object (Fig. 5; Paragraphs [0055]-[0060], [0062]-[0063], and [0069], i.e. Akiyama teaches the passing-through period of the own vehicle. Sasabuchi above teaches the in response to determining… limitation), 
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Tsuchida to incorporate the teachings of …wherein the collision determination section is configured to: …calculate a passing-through period of the lateral moving object, which is a period elapsing from a present time to a time in which a rear end of the lateral moving object passes through an own vehicle course, which is a moving course of the own vehicle; determine whether the passing-through period of the own vehicle is less than or equal to the reaching period of the lateral moving object;… in response to determining that both (i) the passing-through period of the own vehicle is not less than or equal to the reaching period of the lateral moving object, and (ii) the passing-through period of the lateral moving object is not less than or equal to the reaching period of the own vehicle, calculate an operation timing of the brakes of the own vehicle to avoid collision with the lateral moving object, …, as taught by Akiyama. Doing so would alert a driver at an appropriate timing of an impending collision not too late as to be ineffective and not too early as to be a nuisance, as recognized by Akiyama (Paragraphs [0004]-[0008]). 


Regarding claim 2, the combination of Tsuchida, Sasabuchi, and Akiyama teaches the apparatus of claim 1. Tsuchida further discloses: wherein the collision avoidance control section calculates the operation timing of the brakes such that the passing-through period of the lateral moving object is the same as the reaching period of the own vehicle (Paragraphs [0032] and [0034], i.e. braking unit allows for the brakes to be operated).

	Regarding claim 12, the combination of Tsuchida, Sasabuchi, and Akiyama teaches the apparatus of claim 1. Tsuchida does not disclose: wherein a width of the own vehicle course is defined in the direction orthogonal to the moving direction by a width of the own vehicle, and a width of the lateral moving object course is defined in a direction parallel to the moving direction by a width of the target. Sasabuchi further teaches: 
wherein a width of the own vehicle course is defined in the direction orthogonal to the moving direction by a width of the own vehicle (Sasabuchi: Fig. 7 Element f), and
a width of the lateral moving object course is defined in a direction parallel to the moving direction by a width of the target (Sasabuchi: Fig. 7 Element γ).
The motivation to combine the references is the same as stated for claim 1 above.

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tsuchida, Sasabuchi, and Akiyama, as applied to claim 1 above, in view of Saiki et al. (US 20180178782, hereinafter Saiki; effectively filed 12/22/2016).

Regarding claim 3, the combination of Tsuchida, Sasabuchi, and Akiyama teaches the apparatus of claim 2.  Tsuchida further discloses: 
wherein the collision avoidance control section (Paragraph [0024], i.e. ECU) is configured to: 
calculate an own vehicle stop period that is a period from when the collision avoidance control section operates brakes to when the own vehicle stops, when the brakes are operated at the time when the collision determination section determines that the own vehicle will collide with the lateral moving object (Paragraphs [0032] and [0034]); and
…
The combination of Tsuchida, Sasabuchi, and Akiyama does not teach:
…
when the collision avoidance control section has determined an operation period of the brakes is longer than the own vehicle stop period, operate the brakes at a stop time regardless of whether the operation timing of the brakes arrives, the operation period of the brakes being a period from when the brakes at the operation timing of the brakes to when operation of the brakes is terminated or the stop time being a time at which the own vehicle is capable of stopping in a front of the lateral moving course.
However in the same field of endeavor, Saiki teaches a collision avoidance support device capable of terminating traveling direction automatic control at a timing appropriate for a drive (Abstract) and more specifically: 
…
when the collision avoidance control section has determined an operation period of the brakes is longer than the own vehicle stop period, operate the brakes at a stop time regardless of whether the operation timing of the brakes arrives, the operation period of the brakes being a period from when the brakes at the operation timing of the brakes to when operation of the brakes is terminated or the stop time being a time at which the own vehicle is capable of stopping in a front of the lateral moving course (Fig. 11 and 12; Paragraphs [0096]-[0099] and [0106]-[0107], i.e. using the shorter TTCth2 over TTCth1 to operate the brakes of the vehicle).
Therefore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to have further modified the disclosure of Tsuchida to incorporate …when the collision avoidance control section has determined an operation period of the brakes is longer than the own vehicle stop period, operate the brakes at a stop time regardless of whether the operation timing of the brakes arrives, the operation period of the brakes being a period from when the brakes at the operation timing of the brakes to when operation of the brakes is terminated or the stop time being a time at which the own vehicle is capable of stopping in a front of the lateral moving course, as taught by Saiki. Doing so would allow for a driver to be alerted of an impending accident before it is too late to react in order for them to choose how to react while still allowing for a failsafe automatic collision avoidance, as recognized by Saiki (Paragraphs [0002]-[0012]).

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of the combination of Tsuchida, Sasabuchi, and Akiyama as applied to claim 1 above, in view of Strauss et. al. (US 9569968, hereinafter Strauss; already of record). 

Regarding claim 5, the combination of Tsuchida, Sasabuchi, and Akiyama teaches the apparatus of claim 1. The combination of Tsuchida, Sasabuchi, and Akiyama does not teach: wherein for a state in which the collision avoidance control section has determined a calculation disabled state in which the target state calculation section cannot calculate the state of the target, the collision avoidance control section operates the brakes from when the collision avoidance control section determines the calculation disabled state regardless of whether the operation timing of the brakes has arrived.
However in the same field of endeavor, Strauss teaches a method for the automated braking and/or steering of a vehicle (Abstract) and more specifically: 
wherein for a state which the collision avoidance control section has determined a calculation disabled state in which the target state calculation section cannot calculate the state of the target, the collision avoidance control section operates the brakes from when the collision avoidance control section determines the calculation disabled state (Col. 4 Lines 1-48, 66-67; Col. 5 Lines 1-10; Fig. 2, i.e. the brake intervention is set by the Controller shown in Fig. 2, the disabled state can be determined if there is a faulty function of the system such as a sensor malfunction). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Tsuchida to incorporate wherein for a state in which the collision avoidance control section has determined a calculation disabled state in which the target state calculation section cannot calculate the state of the target, the collision avoidance control section operates the brakes from when the collision avoidance control section determines the calculation disabled state, as taught by Strauss. Disabled is a broad term as it could depend on if the power of the controller is out or the controller is corrupted. If objects cannot be seen due to a failure of a component which detects objects, the logical solution would be to operate the brakes immediately in order to prevent a collision. Combining the concepts of the disabled state with the operation of the brakes at the stop time would help prevent collision with the lateral object especially if the collision risk is high, as recognized by Strauss (Col. 1 Lines 24-61).

9.	Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tsuchida, Sasabuchi, and Akiyama as applied to claim 1 above, in view of Furutake (US 2017/0064175; already of record).

Regarding claim 6, the combination of the combination of Tsuchida, Sasabuchi, and Akiyama teaches the apparatus of claim 1. Tsuchida further discloses:
… the target state calculation section estimates the target length along the moving direction of the target based on reflected waves acquired from a millimeter-wave sensor mounted on the own vehicle and calculates the state of the target (Paragraphs [0023], [0025], and [0032]).
The combination of Tsuchida, Sasabuchi, and Akiyama teaches the apparatus of claim 1. The combination of Tsuchida, Sasabuchi, and Akiyama does not teach: wherein when the target state calculation section cannot calculate a target length along the moving direction of the target,….
However, in the same field of endeavor, Furutake teaches an on-vehicle camera apparatus, which captures an image in front of the vehicle (Paragraph [0003]) and more specifically:
wherein when the target state calculation section cannot calculate a target length along the moving direction of the target (Paragraph [0068]), … 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Tsuchida to incorporate wherein when the target state calculation section cannot calculate a target length along the moving direction of the target,… as taught by Furutake. Doing so will help improve forward collision preventing process and the lane departure warning process can be favorably executed, as recognized by Furutake (Paragraph [0071]). 

Regarding claim 7, the combination of Tsuchida, Sasabuchi, Akiyama, and Furutake teaches the apparatus of claim 6. Furutake further teaches:
wherein the estimated target length decreases with decreasing reflection intensity of the reflected waves (Paragraph [0046], i.e. “radar waves of millimeter waves or laser light are transmitted and received so as to detect an object reflecting the radar waves….” When the distance of the object is farther, the reflection intensity is smaller and vice versa).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Tsuchida to incorporate wherein the estimated target length decreases with decreasing reflection intensity of the reflected waves, as further taught by Furutake. Doing so will help improve forward collision preventing process and the lane departure warning process can be favorably executed, as recognized by Furutake (Paragraph [0071]). 

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tsuchida, Sasabuchi, Akiyama, and Furutake, as applied to claim 6 above, in view of Shiota et. al. (US 2015/0153737, hereinafter Shiota; already of record).

Regarding claim 8, the combination of Tsuchida, Sasabuchi, Akiyama, and Furutake teaches the apparatus of claim 6. The combination of Tsuchida, Sasabuchi, Akiyama, and Furutake does not teach:  wherein the collision avoidance control section is configured to:  
set a first deceleration as the predetermined deceleration when the target state calculation section has estimated the target length; and 
set a second deceleration as the predetermined deceleration when the target state calculation section has calculated the target length after the target state calculation section has estimated the target length and the calculated target length is longer than the estimated target length, the second deceleration being greater than the first deceleration.
However, in the same field of endeavor, Shiota teaches a collision avoidance ECU (Abstract) and more specifically:
wherein the collision avoidance control section is configured to:  
set a first deceleration as the predetermined deceleration when the target state calculation section has estimated the target length (Paragraphs [0003] and [0047]-[0050] and Fig. 3B and Fig. 3C, i.e. reference relative deceleration Asub and target relative deceleration Af in a first instance); and 
set a second deceleration as the predetermined deceleration when the target state calculation section has calculated the target length after the target state calculation section has estimated the target length and the calculated target length is longer than the estimated target length, the second deceleration being greater than the first deceleration (Paragraphs [0003] and [0047]-[0050] and Fig. 3B and Fig. 3C, i.e. reference relative deceleration Asub and target relative deceleration Af in a second instance when the vehicle can be reduced in speed. Asub is less than Af when distance decreases).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Tsuchida, to incorporate wherein the collision avoidance control section is configured to: set a first deceleration as the predetermined deceleration when the target state calculation section has estimated the target length; and  set a second deceleration as the predetermined deceleration when the target state calculation section has calculated the target length after the target state calculation section has estimated the target length and the calculated target length is longer than the estimated target length, the second deceleration being greater than the first deceleration, as taught by Shiota. Doing so would help start speed-reduction control at appropriate times without causing a reduction in drivability, as recognized by Shiota (Paragraph [0009]).

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tsuchida, Sasabuchi, and Akiyama as applied to claim 1 above, in view of Kumagai et. al. (JP 2017-139359, hereinafter Kumagai; using citations from US 2019/0023241; already of record).

Regarding claim 9, the combination of Tsuchida, Sasabuchi, and Akiyama teaches the apparatus of claim 1. The combination of Tsuchida, Sasabuchi, and Akiyama does not teach: wherein the collision avoidance control section calculates jerk of a period between a time when the brakes are operated and when the speed of the own vehicle is to be the predetermined deceleration, and calculates the operation timing of the brakes such that the operation period of the brakes is longer than an operation period of the brakes when no jerk is calculated.
However, in the same field of endeavor, Kumagai teaches a drive assist apparatus (Abstract) and more specifically: wherein the collision avoidance control section calculates jerk of a period between a time when the brakes are operated and when the speed of the own vehicle is to be the predetermined deceleration (Paragraph [0041];  Fig. 4, i.e. (slope of t0 to t2 corresponds to jerk J1)), and calculates the operation timing of the brakes such that the operation period of the brakes is longer than an operation period of the brakes when no jerk is calculated (Paragraph [0053] and Fig. 4, i.e. (no slope from t6 to t7)).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Tsuchida to incorporate wherein the collision avoidance control section calculates jerk of a period between a time when the brakes are operated and when the speed of the own vehicle is to be the predetermined deceleration, and calculates the operation timing of the brakes such that the operation period of the brakes is longer than an operation period of the brakes when no jerk is calculated, as taught by Kumagai. Doing so would help with automatic emergency braking for avoiding collision between an own vehicle and an obstacle or reducing collision damage, as recognized by Kumagai (Paragraph [0002]).

12.	Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable the combination of Tsuchida, Sasabuchi, and Akiyama as applied to claim 1 above, in view of Shima et. al. (US 10210400, hereinafter Shima; already of record).
 
Regarding claim 10, the combination of Tsuchida, Sasabuchi, and Akiyama teaches the apparatus of claim 1. The combination of Tsuchida, Sasabuchi, and Akiyama does not teach: wherein the collision avoidance control section changes the predetermined deceleration in accordance with types of the target.
However, in the same field of endeavor, Shima teaches an external-environment-recognizing apparatus (Abstract) and more specifically:
wherein the collision avoidance control section changes the predetermined deceleration in accordance with types of the target (Col. 4 Line 27-67, Col. 5 Line 4, i.e. image processing is performed to detect the vehicle, bicycle, or pedestrian using the second and third calculation devices. The results recognized by the calculation devices are sent to the fourth calculation device where the relative deceleration of the own vehicle with respect to the other vehicle, bicycle, or pedestrian are calculated and the deceleration is controlled).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Tsuchida incorporating wherein collision avoidance control section changes the predetermined deceleration in accordance with types of the target, as taught by Shima. Doing so would help perform image processing of the detection of objects more accurately. Better detection helps with a more accurate control of the vehicle including deceleration, as recognized by Shima (Col. 1 Lines 64-67, Col. 2 Lines 1-47).

Regarding claim 11, the combination of Tsuchida, Sasabuchi, Akiyama, and Shima teaches the apparatus of claim 10. The combination of Tsuchida and Shima further teaches:
wherein: the types of target include a vehicle, a bicycle and a pedestrian (Tsuchida: Paragraph [0025]-[0026]); and
among the vehicle, the bicycle and the pedestrian, the collision avoidance control section sets to a greatest value as the predetermined deceleration when the target is the vehicle, and sets to a lowest value as the predetermined deceleration when the target is the pedestrian (Shima: Col. 4 Lines 27-67, Col. 5 Lines 1-4, i.e. image processing is performed to detect the vehicle, bicycle, or pedestrian using the second and third calculation devices. The results recognized by the calculation devices are sent to the fourth calculation device where the relative deceleration of the own vehicle with respect to the other vehicles, bicycle, or pedestrian are calculated and the deceleration is controlled. The deceleration of the own vehicle would be set to a value based on the particular object detected).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Tsuchida incorporating among the vehicle, the bicycle and the pedestrian, the collision avoidance control section sets to a greatest value as the predetermined deceleration when the target is the vehicle, and sets to a lowest value as the predetermined deceleration when the target is the pedestrian, as further taught by Shima. Doing so would help perform image processing of the detection of objects more accurately. Better detection helps with a more accurate control of the vehicle including deceleration, as recognized by Shima (Col. 1 Lines 64-67, Col. 2 Lines 1-47).

13.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of the combination of Tsuchida, Sasabuchi, and Akiyama as applied to claim 1 above, in view of Foerster et al. (US 20120265418, hereinafter Foerster).

	Regarding claim 16 the combination of Tsuchida, Sasabuchi, and Akiyama teaches the apparatus of claim 1. The combination of Sasabuchi and Akiyama further teaches: the collision avoidance control section is configured to:
calculate an operation period of the brake in accordance with a predetermined first correlation among (i) the passing-through period of the own vehicle (Akiyama: Fig. 5; Paragraphs [0055]-[0060], [0062]-[0063], and [0069], i.e. Akiyama teaches the passing-through period of the own vehicle), (ii) the reaching period of the lateral moving object, and (iii) the operation period of the brakes (Sasabuchi: Fig. 4a and Fig. 5; Paragraphs [0007]-[0008], [0050], and [0057]-[0066], i.e. braking a vehicle if the lateral moving object crosses paths with the vehicle).; and
…
The motivation to combine the references is the same as for claim 1 above.
The combination of Tsuchida, Sasabuchi, and Akiyama does not teach: the collision avoidance control section is configured to:
…
calculate the operation timing of the brakes in accordance with a predetermined second correlation among the calculated operation period of the brakes and the operation timing of the brakes.
However in the same field of endeavor, Foerster teaches an emergency brake assistance system (Abstract) and more specifically:
…
calculate the operation timing of the brakes in accordance with a predetermined second correlation among the calculated operation period of the brakes and the operation timing of the brakes (Paragraphs [0045]-[0050], i.e. a time until a braking maneuver is required).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Tsuchida incorporating …calculate the operation timing of the brakes in accordance with a predetermined second correlation among the calculated operation period of the brakes and the operation timing of the brakes, as taught by Foerster. Doing so would allow for a range of values depending on a situation that would allow a vehicle to avoid a collision, as recognized by Foerster (Paragraph [0050]).

Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./
Examiner, Art Unit 3663

/THOMAS E WORDEN/Primary Examiner, Art Unit 3663